El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
HH
La noche de 21 de abril de 1986, Dennis O. Gutiérrez Cortés, quien manejaba su automóvil a velocidad excesi-va(1) por el carril izquierdo de la Carretera Estatal Núm. 165 que va de Toa Baja a Dorado, impactó la parte posterior de un camión de arrastre estacionado. Este, que era propiedad de la Autoridad de Acueductos y Alcantarillados, *704llevaba una excavadora y carecía de luces traseras encendidas.
La colisión fue devastadora; Gutiérrez Cortés murió de-capitado instantáneamente. El vehículo quedó incrustado totalmente debajo de la plataforma hasta el espaldar del asiento trasero desplomado. El lugar estaba oscuro, ya que los postes de alumbrado público no funcionaban.
Ala fecha del accidente, Gutiérrez Cortés tenía treinta y cuatro (34) años, estaba casado, trabajaba como Gerente de Producción en Emulex del Caribe, Inc. y devengaba un sa-lario anual de treinta y cuatro mil dólares ($34,000). Ade-más, era padre de dos (2) hijos menores de edad.
El 15 de abril de 1987 su esposa Sharon Marie Miranda, por sí y en representación de sus hijos, demandó en daños y perjuicios a la Autoridad de Acueductos y Alcantarilla-dos, al Estado Libre Asociado de Puerto Rico y a sus aseguradoras. Adujo que la Autoridad de Acueductos y Al-cantarillados fue negligente al estacionar el camión sin las luces, y el Estado al no mantener el alumbrado en condi-ciones funcionales. Ambos negaron responsabilidad y ale-garon afirmativamente que el accidente se debió exclusiva-mente a la negligencia de Gutiérrez Cortés al conducir a una velocidad exagerada. Posteriormente, incoaron recí-procamente sendas demandas contra coparte.
El 6 de abril de 1990 el Estado formuló una demanda de tercero contra el Municipio de Toa Baja, la Autoridad de Carreteras de Puerto Rico y sus aseguradoras por no pro-veer alumbrado en la carretera.(2) El 20 de agosto los de-mandantes Miranda et al. enmendaron su demanda para incluir a esos terceros y, posteriormente, a sus aseguradoras. Todos negaron responsabilidad.
El 27 de abril de 1993 el Tribunal Superior, Sala de Bayamón (Hon. Benigno Dapena Yordán, Juez), declaró *705con lugar la demanda y condenó solidariamente a la Auto-ridad de Acueductos y Alcantarillados, a la Autoridad de Carreteras y a sus aseguradoras a compensar a los deman-dantes Miranda et al.(3) Dictaminó que la indemnización que había de pagarse sería reducida en un cincuenta por ciento (50%) por la negligencia concurrente de Gutiérrez Cortés. Declaró sin lugar la demanda enmendada contra el Municipio de Toa Baja y la demanda de tercero formulada por el Estado, a quien condenó a pagar las costas por haber traído al pleito al Municipio. Finalmente, declaró con lugar la demanda de tercero del Estado contra la Autoridad de Carreteras, más las costas.
No conformes, la Autoridad de Acueductos y Alcantari-llados, la Autoridad de Carreteras y los demandantes Miranda et al. pidieron una revisión.(4) No así el Estado; éste compareció en apelación con el único propósito de sostener *706la reducción en un cincuenta por ciento (50%) de las cuan-tías de daños concedidas a los recurrentes Miranda et al.
Consolidamos y acordamos revisar.
r-H hH
De entrada, en este caso están presentes los elementos constitutivos de una causa de acción bajo el Art. 1802 de nuestro Código Civil, 31 L.P.R.A. see. 5141, a saber, un daño; su relación causal con la acción u omisión del demandado, mediando culpa o negligencia. Ramos Escóbales v. García, González, 134 D.P.R. 969 (1993); Rivera Jiménez v. Garrido & Co., Inc., 134 D.P.R. 840 (1993); Defendini Collazo et al. v. E.L.A., Cotto, 134 D.P.R. 28 (1993); J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785 (1993); Torres Maldonado v. J.C. Penney Co., 130 D.P.R. 546 (1992); García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193 (1988); Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987); Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94 (1986).
“El estándar de conducta para determinar si un acto es o no negligente es la diligencia exigible a la figura mítica del hombre prudente y razonable. Hernández v. La Capital, 81 D.P.R. 1031, 1038 (1960). ... ‘[L]a culpa o negligencia es la falta de debido cuidado, que a la vez consiste, esencialmente en no anticipar y prever las consecuencias racionales de un acto, o de la omisión de un acto, que una persona prudente habría de prever en las mismas circunstancias. Ramos v. Carlo, supra, a la pág. 358/ ” Oca-*707sio Juarbe v. Eastern Airlines, Inc., 125 D.P.R. 410, 418 (1990).
Por otro lado,
[e]n nuestra jurisdicción rige la doctrina de causalidad adecuada. Jiménez v. Pelegrina Espinet, 112 D.P.R. 700 (1982); Soc. de Gananciales v. Jerónimo Corp., 103 D.P.R. 127 (1974). De conformidad con esta teoría no es causa toda condición sin la cual no se hubiese producido el resultado, sino aquella que ordinariamente lo produce según la experiencia general. Arroyo López v. E.L.A., 126 D.P.R. 682 (1990); Cárdenas Maxán v. Rodríguez Rodríguez, 125 D.P.R. 702 (1990); H. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. I, pág. 696 et seq. Al amparo de esta doctrina la cuestión se reduce a determinar si la ocu-rrencia del daño era de esperarse en el curso normal de los acontecimientos 6 si, por el contrario, queda fuera de ese posi-ble cálculo. J. Santos Briz, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1984, T. XXTV, pág. 267. Según explicáramos en Arroyo López v. E.L.A., supra, pág. 690:
"... para que exista relación causal la acción u omisión tiene que ser idónea para producir el efecto operado; tiene que deter-minarlo normalmente. A fin de establecer esa vinculación de causa y efecto entre esos dos (2) sucesos, tenemos que realizar un análisis retrospectivo de posibilidad. En vista de ello, no es suficiente que un hecho aparezca como condición de un evento si regularmente no trae aparejado ese resultado. La causalidad está necesariamente limitada por el ámbito de la obligación, pues es infinita la serie de daños que, en interminable encade-namiento, pueden derivarse del incumplimiento de una obligación. Estremera v. Inmobiliaria Rac., Inc., 109 D.P.R. 852, 857 (1980).”
El propósito de utilizar criterios como el de causa adecuada o causa próxima es limitar la cadena de responsabilidad y evitar que se extienda a límites absurdos. Brau del Toro, op. cit., págs. 709-710. Si se ha incurrido o no en responsabilidad civil resul-tante de una omisión hay que considerar dos (2) factores: la existencia o inexistencia de un deber jurídico de actuar por el alegado causante del daño cuyo incumplimiento constituye un acto antijurídico, y si de haberse realizado el acto omitido se hubiera evitado el daño. Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94 (1986). (Énfasis suprimido.) Rivera Jiménez v. Garrido & Co., Inc., supra, págs. 852-853.
*708hH hH
Por su aplicación multidimensional en este caso, es menester recordar que la Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 141 de 20 de julio de 1960, según enmendada, 9 L.P.R.A. see. 301 et seq., exige que los conductores utilicen las luces delanteras y posteriores de los vehículos y, en algunos casos, lleven reflectores para facilitar la visibilidad nocturna de sus dimensiones. Este deber legal cobra mayor trascendencia cuando un vehículo se estaciona de noche en la vía pública.
Además, consagra la regla básica de la “velocidad relativa”. Recoge el principio elemental de que un conductor debe regular con sumo cuidado la velocidad del vehículo y tomar en cuenta el volumen del tránsito, las características de la vía y sus usos y condiciones. Ningún conductor debe manejar a una velocidad mayor a la que le permita dominar el vehículo y reducirla o parar cuando sea necesario, para así evitar accidentes.
Este principio adquiere mayor importancia cuando se acerca a una intersección, a la cima de una pendiente, en carreteras estrechas o cuando existan peligros especiales respecto a los peatones o por razón de las condiciones del tiempo o de la vía. 9 L.P.R.A. sec. 841(a); Vda. de Vila v. Guerra Mondragón, 107 D.P.R. 418 (1978). Examinemos, pues, la conducta de los protagonistas principales y su negligencia.
Coincidimos con el ilustrado foro de instancia en cuanto a que Gutiérrez Cortés fue negligente en un cincuenta por ciento (50%) al manejar a exceso de velocidad y que ello fue una de las causas que provocaron su muerte.
Al respecto, la prueba documental demuestra que debido a la velocidad que iba, Gutiérrez Cortés no tuvo la oportunidad de desviarse del carril y evitar la colisión; además, las fotografías, sin margen de duda, revelan los graves y sustanciales daños a su automóvil y lo aparatoso del *709accidente. Notamos, además, que al ocurrir el accidente, llevaba encendidas las luces delanteras que exige la ley, “capaces de alumbrar hacia el frente la carretera por un trecho de 500 pies”, 9 L.P.R.A. sec. 1272(a)(1), lo cual tiende a evidenciar ese alto grado de negligencia al mane-jar a exceso de velocidad. Vale recordar que “[e]l hecho de que por ley se señale un máximo de velocidad para deter-minada zona no significa que esté autorizado un conductor a ir a ese máximo todo el tiempo”. Vda. de Vila v. Guerra Mondragón, supra, pág. 424.
Por otro lado, se admite que la carretera no tenía funcionando el sistema de alumbrado público. Aunque el tribunal sentenciador concluyó que, en teoría, el Art. 404 del Código Político, 3 L.P.R.Á. see. 422, convertía al Estado en responsable, lo relevó de esa responsabilidad debido a que había delegado su instalación a la Autoridad de Carreteras. Si bien las partes estipularon que las Carreteras P.R. 165, P.R. 865 y P.R. 22 son estatales, la Certificación Núm. 511-88 del Departamento de Transportación y Obras Públicas de 20 de septiembre de 1988, reveló que la Carretera Núm. 165, donde ocurrió el accidente, “estaba bajo la jurisdicción y supervisión de la Autoridad de Carreteras”. Por disposición legal, “la Autoridad puede convenir con el Secretario del Departamento de Transportación y Obras Públicas para estudiar, diseñar, construir, reparar y mantener las facilidades de tránsito. Esta es la verdadera razón por la cual la Autoridad puede hacer mejoras y reconstrucciones en carreteras estatales”. (Enfasis suplido.) 9 L.P.R.A. see. 2006. Véase Rivera Jiménez v. Garrido & Co., supra, pág._
En estas circunstancias, el Estado no tenía el deber pri-mario y directo de brindar el cuidado y mantenimiento re-queridos, ya que la vía no estaba bajo su control y jurisdicción. Por tal razón, el tribunal de instancia acerta-damente resolvió que, “[a]l aplicar el Art. 404 del Código Político y su jurisprudencia interpretativa y al delegar el *710Estado en su agenda Autoridad de Carreteras para ilumi-nar la carretera donde ocurrió este accidente, es proce-dente la demanda de tercero del Estado contra Carreteras”. Opinión y sentencia, pág. 12.
Ciertamente, la Autoridad de Carreteras tenía el deber legal de brindar iluminación dentro de un período de tiempo razonable, una vez el municipio solicitó su instala-ción y consintió pagar el consumo de electricidad. La prueba demostró que casi tres (3) años antes del accidente, con carácter urgente, la Asamblea Municipal de Toa Baja así lo había pedido mediante la Resolución Núm. 14 de 15 de septiembre de 1983.(5)
La Autoridad de Carreteras preparó los planos y llevó a cabo la subasta. Terminada la reconstrucción de la vía, la reinstalación del alumbrado fue aceptada el 14 de mayo de 1987 por la Oficina Regional de Arecibo del Departamento de Transportación y Obras Públicas. Esto es, aproximada-mente un (1) año después del accidente y cuatro (4) años desde que la Asamblea Municipal había solicitado, con ur-*711gencia, la reinstalación de los postes y del alumbrado público. Ello derrota la contención de la Autoridad de Carreteras.
Es norma reiterada que “ ‘[l]a culpa consiste en la omisión de la diligencia exigible, mediante cuyo empleo podría haberse evitado el resultado dañoso.’ C. Rogel Vide, La Responsabilidad Civil Extracontractual, Ed. Civitas, 1976, pág. 90. La diligencia exigible es la que cabe esperar del ser humano medio, el buen paterfamilias. Si el daño es previsible por éste hay responsabilidad. Si no es previsible estamos generalmente en presencia de un caso fortuito. Rogel Vide, op. cit., pág. 91”. (Enfasis suplido.) Jiménez v. Pelegrina Espinet, 112 D.P.R. 700 (1982) .
En resumen, ante este peculiar trasfondo fáctico, con vista a que el Estado delegó en la Autoridad de Carreteras la instalación del alumbrado, al pedido de la Asamblea Municipal y la disponibilidad de fondos para satisfacer el con-sumo eléctrico, es obvio que la Autoridad de Carreteras incurrió en una tardanza irrazonable y no justificada. La falta de iluminación, a la fecha del accidente, fue una de las causas del accidente. Ratificamos su negligencia.(6)
IV
También coincidimos con el foro sentenciador al impo-nerle responsabilidad a la Autoridad de Acueductos y Alcantarillados.
La Ley de Vehículos y Tránsito de Puerto Rico requiere que los arrastres del tipo de plataforma lleven, en la estructura permanente del vehículo y de forma tal que indiquen su ancho, dos (2) luces color ámbar al frente y dos (2) rojas en la parte posterior. Sec. 6-205 de la Ley de Ve-*712hículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1275. También obliga a llevar dos (2) reflectores rojos a cada lado para indicar el ancho del vehículo; pueden instalarse como parte de los faroles posteriores o por separado. Además, exige dos (2) reflectores a cada lado para indicar el largo total del vehículo; al frente, color ámbar; atrás, rojo. See. 6-207 de la Ley de Vehículos y Tránsito de Puerto Rico, 9 L.P.R.A. see. 1277.
Por otro lado, ninguna persona puede estacionar de noche su vehículo en una vía pública si ésta carece de alumbrado público y el vehículo no tuviese encendida sus luces de estacionamiento, luces posteriores y cualesquiera otras que pueda exigir el Secretario de Transportación y Obras Públicas por ley o por reglamento. 9 L.P.R.A. see. 1021.
La prueba refleja incontrovertiblemente que el camión de arrastre de la Autoridad de Acueductos y Alcantarilla-dos estaba estacionado en la vía de rodaje durante la noche y desprovisto de las luces traseras, exigidas por la ley. In-cumplir con este precepto legal constituyó un acto negli-gente causante, en parte, del accidente; tiene que responder. Velázquez v. Ponce Asphalt, 113 D.P.R. 39, 46 (1982). Además, de las fotografías presentadas en eviden-cia notamos que el camión de arrastre estaba totalmente enlodado, incluso sus reflectores, de tierra y material típico relacionado con las construcciones para las cuales de ordi-nario se utilizan las excavadoras.
En síntesis, confirmamos la sentencia del foro de instan-cia en cuanto impuso responsabilidad solidaria a los code-mandados Autoridad de Carreteras, Autoridad de Acueduc-tos y Alcantarillados y sus aseguradoras en un cincuenta por ciento (50%);(7) de igual forma la indemnización a pa-*713garse será reducida en un cincuenta por ciento (50%), por la negligencia concurrente de Gutiérrez. Avalamos la des-estimación de la demanda de tercero y la demanda enmen-dada contra el Municipio de Toa Baja, que condena al Es-tado al pago de las costas.
V
Aclarados estos extremos, examinemos si el tribunal de instancia incidió al reducir la compensación concedida a los demandantes en la proporción de la negligencia del occiso.(8)
En lo pertinente, el Art. 1802 del Código Civil, supra, proclama que “[l]a imprudencia concurrente del perjudicado no exime de responsabilidad, pero conlleva la reducción de la indemnización”.
Los demandantes recurridos Miranda et al. invocan a Torres Pérez v. Medina Torres, 113 D.P.R. 72, 79 (1982), como precedente dispositivo de esta controversia. Revisitémoslo. Se recordará que allí se cuestionó si el grado de negligencia de uno de los progenitores se aplicaba para reducir la compensación por daños a su hija menor de edad *714y a su cónyuge, quien no había contribuido a la ocurrencia del accidente. Resolvimos que “[l]a negligencia de la madre no puede, sin embargo, ser imputada a la niña, ni al padre de ésta y no procedería, por tanto, reducirse su indemniza-ción en proporción a la imprudencia concurrente de la madre”. íd., pág. 73.
Al así resolver, el Tribunal revocó expresamente, en el esc. 1, la normativa siguiente de Quintana Martínez v. Valentín, 99 D.P.R. 255 (1970):
El derecho del padre y de los hermanos del niño fallecido a reclamar indemnización contra los demandados surge exacta-mente del mismo acontecimiento que daba también derecho a la madre a reclamar. Así, al determinar la Sala sentenciadora que la negligencia de los demandados fue responsable del acci-dente en sólo un 60%, los demandados no vienen obligados a responder por dicho accidente en cantidad alguna en exceso del 60% de los daños determinados, conforme al criterio reparador del Art. 1802 del Código Civil, ed. 1930. La base para aplicar la norma de imprudencia concurrente es el conjunto de daños pro-ducidos por un accidente mediante la culpa o negligencia del Art. 1802, restándole a dicho conjunto de daños aquello que no es imputable al actor cuando la culpa no es sólo del actor, y se divide entre éste y la parte reclamante. La base no es la parte alícuota que pueda corresponder, en ese conjunto de daños, a distintos demandantes con derecho a reclamar. Es sobre el daño causado en un accidente, no sobre tal parte alícuota, que opera la norma de la concurrencia de culpas.
Posteriormente, en Molina, Caro v. Dávila, 121 D.P.R. 362 (1988), el Tribunal en votación de cuatro (4) a tres (3), aplicó Torres Pérez v. Medina Torres, supra, y concluyó que la madre codemandante de una joven de diecisiete (17) años, víctima y cocausante de un accidente, estaba en una situación similar a la de la madre de la niñita, inimputable en Torres Pérez v. Medina Torres, supra, por lo que su com-pensación tampoco podía reducirse.
En Molina, Caro v. Dávila, supra, la opinión mayoritaria no diferenció entre la situación cuando un cocausante y víctima de un accidente es imputable y aquella *715cuando no lo es. En la primera, quienes se benefician de la compensación, incluso la víctima, tienen que reducir de la compensación que reciban la proporción de la negligencia imputada a la víctima. En la segunda, no se le imputa negligencia a la víctima directa, por lo que la compensa-ción a sus padres o causahabientes no se afecta.
Sin embargo, la opinión concurrente y disidente del Juez Asociado Señor Rebollo López, a la cual se unieron la Juez Asociada Señora Naveira de Rodón y quien suscribe, examinó esa crucial diferencia y, a base de una documen-tada exposición doctrinaria, sostuvo que procedía la reducción. Se dijo:
“[S]¿ bien ... se trata de una acción personal del causaha-biente, esto no significa que esta acción sea totalmente indepen-diente de la víctima directa. La acción es personal en el sentido de que ella no figura en el patrimonio dejado por la víctima; que no es a título de sucesor que el causahabiente dispone del de-recho de obtener la indemnización de un daño que repercute en su patrimonio. Pero, desde otro punto de vista, dicho derecho ‘permanece atado al difunto, en el sentido de que los valores de los que los suyos se ven privados son los que se ligaban a su existencia, y que habrían recibido de él, no de su propio fondo’. Así, los daños son personales, pero existe una independencia con los que ha sufrido la víctima directa.
Es porque la víctima ha sufrido un perjuicio que el causaha-biente sufre también otro perjuicio. Si aquélla no hubiera pere-cido, de nada habría podido quejarse este último.” (Enfasis en el original.) J. Bidart Hernández, Sujetos de la acción de respon-sabilidad extracontractual, Chile, Ed. Jurídica de Chile, 1985, pág. 104, citado en la opinión concurrente y disidente en Molina, Caro v. Dávila, supra, págs. 407-408.
Hoy con el beneficio de esa opinión concurrente y disi-dente decidimos que, en justicia, no debe permitirse que los parientes de un damnificado invoquen la solidaridad familiar para ser compensados por el autor del accidente y, a su vez, nieguen aceptar las consecuencias resultantes de la negligencia de la víctima.
Santos Briz consigna que “a los terceros titulares de in-demnizaciones se les podrá oponer la culpa concurrente del *716directamente perjudicado, y les afecta también la obliga-ción de disminuir los daños”. J. Santos Briz, Derecho de Daños, Madrid, Ed. Rev. Der. Privado, 1963, pág. 280.
Atinadamente, la Autoridad de Carreteras nos cita a Ta-mayo Jaramillo, quien concluye que “[s]i los demandantes, por ejemplo, son los herederos del difunto, pero reclaman el perjuicio personal que sufrieron, el demandado también podrá oponer a ellos la culpa de la víctima ... todo el que como heredero a título universal ejerza su acción personal, tendrá que someterse a sufrir la influencia de la culpa de la víctima directa del dañó”. (Énfasis suplido.) J. Tamayo Ja-ramillo, De la Responsabilidad Civil, 2da ed., Bogotá, Ed. Temis, 1986, T. I, pág. 261.
Brau del Toro nos expone:
La negligencia concurrente de' una persona que resulta lesio-nada o muerta en un accidente es imputable a sus causahabien-tes que reclamen, ya por la acción patrimonial hereditaria del occiso o ya por su acción personal, por daños propios derivados de la muerte o de las lesiones sufridas por el perjudicado. Esta norma deriva del principio que dicta que los herederos y otros causahabientes se colocan en la posición de su causante. (Énfa-sis suplido.) Brau del Toro, op. cit., pág. 415.
En consecuencia, revocamos la interpretación y aplicación errónea que se le dio a esta doctrina en Molina, Caro v. Dávila, supra, y reinstalamos la expuesta en Quintana Martínez v. Valentín, supra. La norma revocada trastoca el precepto legal del Art. 1802 del Código Civil, supra, que permite reducir la compensación de un demandante en la proporción de la negligencia que se le imputa. Como corolario, en casos en los cuales los codemandantes sean los causahabientes, parientes o terceros de un perjudicado, que incurrió en negligencia, sus compensaciones se reducirán en esa proporción.
Este cambio doctrinario jurisprudencial aplicará a todo caso en trámite ante los tribunales y en los cuales aún no haya recaído sentencia final y firme. Compárense: Riley v. *717Rodríguez de Pacheco, supra; Monrozeau v. Srio. de Justicia, 121 D.P.R. 885, 889 (1988).
VI
Tiene razón la recurrente, Autoridad de Carreteras, en que el tribunal de instancia incidió al no hacer las deducciones de la Ley de Protección Social por Accidentes de Automóviles (en adelante Ley de la A.C.A.A.), Ley Núm. 138 de 26 de junio de 1968 (9 L.P.R.A. see. 2051 et seq.). Dicho estatuto provee una deducción de diez mil dólares ($10,000) al “dependiente primario” en caso de muerte en un accidente automovilístico. A tono con su definición legal, aquí “dependiente primario” es Sharon M. Miranda, viuda de la víctima. 9 L.P.R.A. sec. 2054(4)(h)(c). Además, de la compensación a su hijo Shajan (de nueve (9) años a la fecha del accidente) debe deducirse cuatro mil dólares ($4,000). Al otro hijo Dennis Fernando, de cuatro (4) años al momento del accidente, se le deducirán cinco mil dólares ($5,000). 9 L.P.R.A. sec. 2054(4)(a)(3).
La Ley de la A.C.A.A. también exige la reducción de mil dólares ($1,000) para gastos funerales —9 L.P.R.A. sec. 2054(4)(a)— y de dos mil dólares ($2,000) por razón de la compensación por lucro cesante. 9 L.P.R.A. see. 2058. Por último, a las indemnizaciones concedidas a Sharon e hijos en concepto de “daños morales” le restarán el importe de los beneficios que hayan recibido de la Administración de Compensaciones por Accidentes de Automóviles, excluyendo las deducciones anteriores. Zeno Molina v. Vázquez Rosario, 106 D.P.R. 324, 330 (1977).(9) 9 L.P.R.A. sec. *7182058(3)(d). Todas estas deducciones se harán conforme lo establecido por nuestra jurisprudencia. Canales Velázquez v. Rosario Quiles, 107 D.P.R. 757, 774-775 (1978).
VII
Finalmente, los demandantes Miranda et al. solicitan los honorarios de abogado e intereses por temeridad contra la Autoridad de Acueductos y Alcantarillados. Coincidimos.
En su contestación, la Autoridad de Acueductos y Alcantarillados negó en términos generales la ocurrencia del accidente, la fecha, la hora, el lugar, la muerte por decapitación del occiso y su responsabilidad por carecer de luces el camión. Cuando hizo esa alegación responsiva había transcurrido un (1) año y cuatro (4) meses del accidente, por lo que es razonable concluir que la veracidad de esos hechos había sido investigada y verificada. Los abogados no deben “negar hechos que les constan o pueden verificarse fácilmente y que negar las alegaciones indiscriminadamente, aun con la muletilla de ‘por falta de información’, es una práctica indeseable que los abogados deben tener especial cuidado en evitar”. (Énfasis suprimido.) Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713, 720 (1987).
La Autoridad de Acueductos y Alcantarillados tardó nueve (9) meses en contestar el interrogatorio sometido. Los demandantes Miranda et al. tuvieron que presentar tres (3) mociones para solicitar al tribunal que ordenara la contestación. En dos (2) ocasiones, la Autoridad de Acue-ductos y Alcantarillados ignoró las órdenes judiciales. Ante ese desinterés y renuencia al descubrimiento, el tribunal eliminó sus alegaciones responsivas a tenor con la Regla 34.2(b)(3) de Procedimiento Civil, 32 L.P.R.A. Ap. III. Pos-*719teriormente, a su solicitud, reconsideró y sustituyó esa sanción por unas económicas conforme la Regla 44.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III; le amonestó “contra futuros incumplimientos y dilaciones en el trámite”.
Además, la Autoridad de Acueductos y Alcantarillados se negó a entregar los informes de sus dos (2) peritos. Hubo que recurrir a otra orden judicial. Aún así, no los entregó. Ante esa negativa, los demandantes Miranda et al. presen-taron una segunda moción para solicitar una orden al efecto. El tribunal la emitió para apercibir a la Autoridad de Acueductos y Alcantarillados que su incumplimiento conllevaría sanciones económicas. Luego de toda esta inne-cesaria demora, los entregó.
Pero hay más. La Autoridad de Acueductos y Alcantari-llados obstaculizó la toma de deposición del chofer del ca-mión accidentado, Raúl Cancel Pérez. Aunque compareció, ordenó al deponente a que no contestara las preguntas de los demandantes Miranda et al., a base de que había pre-sentado una oposición a dicha toma de deposición y ésta no había sido resuelta. Frente a esta actuación, se levantó un acta y, posteriormente, los demandantes Miranda et al. tu-vieron que presentar dos (2) mociones para requerir la pre-sencia del testigo a la deposición. Sólo después de ser de-negada la oposición se efectuó la deposición.
Reafirmamos que “[l]a determinación sobre si una parte ha procedido con temeridad o no descansa en la sana discreción del tribunal”. Ramírez v. Club Cala de Palmas, 123 D.P.R. 339, 349 (1989). “La partida de honorarios de abogado concedida no variará en apelación, a menos que la misma sea excesiva, exigua o constituya un abuso de discreción.” Id., pág. 350.
Además, su propósito fundamental es “ ‘penalizar o sancionar’ a aquellas partes que por su temeridad, obstinación, contumacia e insistencia en una actitud frívola o desprovista de fundamento, obligan a otra parte a asumir y sufrir las molestias, gastos, trabajo e inconsecuencia de *720un litigio innecesario”. (Énfasis suprimido.) Corpak, Art Printing v. Ramallo Brothers, 125 D.P.R. 724, 737 (1990). Véase Fernández v. San Juan Cement Co., Inc., supra, pág. 718. Mediante este mecanismo, los tribunales protegen a los litigantes honestos de imposiciones, dilaciones y gastos innecesarios. E. Bernier, El derecho de accesión en Puerto Rico: El ahogado y su cliente, Barcelona, Imp. Vda. de Daniel Cochs, 1970, pág. 31; Pérez v. Col. Cirujanos Dentistas de P.R., 131 D.P.R. 545 (1992).
Del trasfondo procesal antes consignado, resulta que, contrario al criterio del foro sentenciador, fue evidente la forma temeraria de litigar de la Autoridad de Acueductos y Alcantarillados. Causó una dilación innecesaria en la pronta solución de este caso. Procede la imposición de tres mil dólares ($3,000) en honorarios e intereses. Pérez v. Col. Cirujanos Dentistas de P.R., supra; Corpak Art Printing v. Ramallo Brothers, supra; Raoca Plumbing v. Trans World, 114 D.P.R. 464, 468 (1983); Montañez Cruz v. Metropolitan Cons. Corp., 87 D.P.R. 38, 40 (1962).

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López emitió una opi-nión de conformidad. Los Jueces Asociados Señores Her-nández Denton y Alonso Alonso concurrieron con el resul-tado por estimar que debió imponérsele sólo un veinticinco por ciento (25%) de negligencia a Dennis O. Gutiérrez Cor-tés, y consideran que es injusto atribuirle al señor Gutié-rrez Cortés un grado mayor de negligencia en vista de las circunstancias particulares del caso siguientes: (1) el ca-mión y su arrastre estaban estacionados en el carril iz-quierdo de una carretera de dos (2) carriles en cada direc-ción, donde el máximo de velocidad permitido es cincuenta (50) millas por hora; (2) tanto el camión como la excava-dora que arrastraba carecían de luces traseras, y (3) la carretera estaba totalmente oscura, por lo que la visibili-*721dad del conductor dependía totalmente de las luces de su auto.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
Acogemos, con beneplácito, el hecho de que el Tribunal en el día de hoy haya entendido procedente revocar la de-cisión mayoritaria que se emitiera en Molina, Caro v. Dávila, 121 D.P.R. 362 (1988), y establecer, como norma ma-yoritaria, lo expuesto por nosotros en la opinión disidente que en dicho caso emitiéramos; a la cual, en aquel enton-ces, se unieron los Jueces Asociados Señor Negrón García y Señora Naveira de Rodón.
Conforme expresáramos en la ponencia disidente que entonces emitiéramos, la aplicación de la norma estable-cida en el citado caso de Molina, Caro v. Dávila, nos lleva al absurdo; situación que un tribunal de justicia siempre tiene la obligación de evitar.
Resulta, cuando menos, alentador que el Tribunal haya tenido la valentía de revocar dicha errónea norma. La ac-tuación del Tribunal en el día de hoy nos brinda ánimo para continuar nuestra labor. La misma constituye prueba fehaciente de que la posición disidente que en un momento determinado podamos propulsar tiene posibilidades de convertirse en la norma mayoritaria en el futuro.

 La investigación y el análisis del especialista de seguridad y tránsito de la Policía, Juan M. Arroyo, reveló que el automóvil de Gutiérrez Cortés corría a una velocidad de sesenta millas por hora (60 m/p/h). Indicó que no se reflejaron “huellas de patinazos, marcas o señal... para determinar si el conductor intentó alguna acción evasiva antes de impactar el arrastre”.


 Con motivo del ensanche de la Carretera Núm. 165, la Autoridad de Carre-teras había removido los postes que, en ese momento, no funcionaban. A la fecha del accidente no habían sido instalados.


 Ordenó el pago de doscientos mil dólares ($200,000) por lucro cesante; tres mil trescientos cincuenta dólares ($3,350) por gastos de enterramiento; setenta y cinco mil dólares ($75,000) por daños mentales, angustias y sufrimientos de la es-posa Sharon Marie; cuarenta mil dólares ($40,000) por daños psicológicos, angustias y sufrimientos del hijo Shaján, y treinta mil dólares ($30,000) por angustias y sufri-mientos del menor Dennis Femando.


 Los demandantes Miranda et al. argumentaron:
“Erró el tribunal de instancia al no imponer honorarios de abogado e intereses por temeridad contra la demandada Autoridad de Acueductos y Alcantarillados y su compañía aseguradora.
“Erró el tribunal de instancia al reducir a la mitad las cuantías adjudicadas a los demandantes en base al porcentaje de negligencia que determinó correspondía al fenecido como cocausante del daño.”
Por su parte, la Autoridad de Carreteras alegó:
“A. PORQUE LA CAUSA PRÓXIMA, RECIENTE Y PRODUCTORA DEL DAÑO FUE LA VELOCIDAD EXAGERADA A QUE MANEJABA SU VEHÍCULO GUTIÉRREZ UNIDO A LA PRESENCIA DEL VEHÍCULO DE ACUEDUCTOS SIN LUCES TRASERAS, Y NO LA AUSENCIA DE ILUMINACIÓN A MÁS DE QUE CARRETERAS NO TENÍA OBLIGACIÓN DE PROVEER LA MISMA.
“B. PORQUE SIENDO MAYOR LA NEGLIGENCIA DE GUTIÉRREZ QUE CUALQUIER NEGLIGENCIA QUE PUDIESE SERLE IMPUESTA A CARRETE-RAS, LA NEGLIGENCIA DE AQUÉL ABSORBIÓ LA DE ÉSTA.
“C. PORQUE LAS COMPENSACIONES SON EXAGERADAS Y NO GUAR-DAN PROPORCIÓN CON LOS DAÑOS SUFRIDOS Y NO SE HICIERON LAS DE-DUCCIONES DE LEY.
“D. PORQUE EL TRIBUNAL SE NEGÓ A NIVELAR LAS CULPAS, A PESAR DE HABÉRSELE REQUERIDO.” Alegato de la recurrente Autoridad de Carreteras, pág. 5.
Finalmente, la Autoridad de Acueductos y Alcantarillados señaló:
*706“A. PORQUE LA CAUSA PRÓXIMA, EFICIENTE Y PRODUCTORA DEL CASO FUE LA VELOCIDAD EXAGERADA A QUE MANEJABA SU VEHÍCULO GUTIÉRREZ.
“B. PORQUE SIENDO MAYOR LA NEGLIGENCIA DE GUTIÉRREZ QUE CUALQUIER NEGLIGENCIA QUE PUDIESE SERLE IMPUESTA A ACUEDUC-TOS, LA NEGLIGENCIA DE GUTIÉRREZ ABSORBIÓ LA NEGLIGENCIA DE ACUEDUCTOS, SI ALGUNA.” Solicitud de revisión de 3 de agosto de 1993, Pág. 3.


 Disponía:
“POR CUANTO:
“La Carretera 165 de Toa Baja es una de las Carreteras principales de nuestro Municipio.
“POR CUANTO:
“La Carretera 165 consta de 4 carriles los cuales invitan a nuestros ciudadanos a usar al máximo de velocidad.
“POR CUANTO:
“La Carretera 165 se encuentra desprovista del alumbrado necesario convirtién-dose en una seria amenaza a la seguridad de los transeúntes tanto vehiculares como peatonales.
“POR CUANTO:

“Es urgente y necesario que se proceda a la mayor brevedad a reinstalar los postes y el alumbrado que fueron removidos durante el ensanche de la carretera 165 hasta la entrada del Pueblo de Toa Baja.

“POR TANTO:
“RESUÉLVASE POR LA ASAMBLEA MUNICIPAL DE TOA BAJA COMO POR LA PRESENTE SE RESUELVE:
“Sección Ira: Solicitar del Departamento de Transportación y Obras Públicas que reinstalen el alumbrado público durante el ensanche de la Carretera 165 hasta la entrada al pueblo de Toa Baja.
“Sección 2da: Esta Resolución por ser urgente y necesaria entrará en vigor in-mediatamente de su aprobación.” (Énfasis suplido.) Resolución Núm. 14, Serie 1983-1984, Asamblea Municipal de Toa Baja, pág. 1.


 En su sentencia y parte dispositiva, el tribunal de instancia no hizo mención alguna a las demandas de coparte incoadas entre sí por el Estado y la Autoridad de Acueductos y Alcantarillados. Es obvio que sus pronunciamientos, en estos extremos confirmados, tornaron esas demandas en académicas.


 Aunque en la parte dispositiva de su sentencia el foro de instancia no le impuso responsabilidad al Estado, en sus conclusiones de derecho dispuso que el Estado era solidariamente responsable por el accidente. Ciertamente, estos dictáme-nes son contradictorios.
*713No puede, por un lado, concluirse que el Estado es solidariamente responsable y, por otro, resolver que, por haber delegado el control de la vía a la Autoridad de Carreteras, no responde. La solidaridad en materia extracontractual es una condi-ción jurídica dimanante de una previa determinación de cocausalidad. Si el Estado no fue cocausante, tampoco puede ser solidariamente responsable.


 Como indicamos, el Estado no apeló. Resulta inexplicable, pues, la parte dispositiva de la sentencia que declaró con lugar la demanda de tercero del Estado contra la Autoridad de Carreteras, pues contra aquél no se dictó sentencia. Hemos visto que el Estado no tenía el deber legal de dar mantenimiento a la vía pública en cuestión, pues lo había delegado a la Autoridad de Carreteras y es ésta quien res-ponde frente a los demandantes. La Autoridad de Carreteras argumenta que estas compensaciones son exageradas.
De ordinario, el tribunal de instancia está en mejor posición para evaluar los elementos visibles e intangibles que nutren toda determinación de daños. Sin embargo, esta norma cede cuando las sumas concedidas son exageradamente altas o ridiculamente bajas. Sanabria v. E.L.A., 132 D.P.R. 769 (1993); Urrutia v. A.A.A., 103 D.P.R. 643, 647 (1975).
Consideramos razonables, justas y con apoyo en la prueba la estimación del ilustrado foro sentenciador sobre daños; no la alteraremos.


 Anteriormente expresamos que “los daños morales deben ser de evidente repercusión patrimonial, en cuyo caso son indefectiblemente resarcibles como si se tratara de daños materiales, pero esto no quiere decir que los daños morales, strictu sensus, aquéllos que pertenecen al mundo sensible del ser humano, dejen de com-pensarse siempre y cuando se pruebe cómo dichos daños han afectado la salud, el bienestar, la felicidad del damnificado: Hernández v. Fournier, 80 D.P.R. 93 (Saldaña) (1957) cita precisa a la pág. 103, en el cual resolvimos que ‘en cuanto a los daños *718morales es imprescindible probar sufrimientos y angustias morales profundas y no bastaría una pena pasajera como base de la acción’ ”. Ramos Rivera v. E.L.A., 90 D.P.R. 828, 831 (1964).“[E]stán inclu[i]dos en el concepto de angustias mentales ...” Consejo de Titulares v. C.R.U.V., 132 D.P.R. 707, 730 esc. 12 (1993), citando a Reyes v. Aponte, 60 D.P.R. 890, 896 (1942).